                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 24, 2019
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

MICHAEL DEAN PERRY,                         §
                                            §
        Petitioner,                         §
VS.                                         §   CIVIL ACTION NO. 2:19-CV-157
                                            §
LORIE DAVIS,                                §
                                            §
        Defendant.                          §


              MEMORANDUM AND RECOMMENDATION TO DISMISS
                    CASE FOR FAILURE TO PROSECUTE

       Petitioner filed this prisoner habeas corpus petition pursuant to 28 U.S.C. § 2254

on May 17, 2019. The U.S. District Clerk notified Petitioner his pleading was deficient

for failure to pay the filing fee or, alternatively, for failing to file an application to

proceed in forma pauperis. (D.E. 4). Petitioner was directed to either pay the filing fee

or to file a certified copy of his inmate trust fund statement with his application.

Petitioner was directed to comply by June 20, 2019, and was notified that failure to

comply may result in his case being dismissed for want of prosecution. Fed. R. Civ. P.

41(b). Petitioner did not comply but was given an extension to comply until July 3, 2019.

(D.E. 7).

       On June 27, 2019, the undersigned entered a third Notice of Deficiency and

ordered Petitioner to either pay the $5.00 filing fee or submit an IFP application along

with a copy of his trust fund statement no later than July 22, 2019. (D.E. 9). Petitioner


1/3
was again notified that failure to comply may result in dismissal for want of prosecution.

Fed. R. Civ. P. 41(b). Further, on July 18, 2019, Petitioner was again warned his case

could be dismissed for want of prosecution if he failed to comply on or before July 22,

2019. (D.E. 12). To date, Petitioner has failed to comply.

       Therefore, it is respectfully recommended that Petitioner’s case be DISMISSED

pursuant to Fed.R.Civ.P. 41(b). Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997)

(holding district courts have the power to sua sponte dismiss a cause of action for failure

to prosecute).

       ORDERED this 23rd day of July, 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/3
                                   NOTICE TO PARTIES

         The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy

of the Memorandum and Recommendation, a party may file with the Clerk and serve on

the United States Magistrate Judge and all parties, written objections, pursuant to 28

U.S.C. § 636(b)(1)(c); Rule 72(b) of the Federal Rules of Civil Procedure; and Article IV,

General Order No. 2002-13, United States District Court for the Southern District of

Texas.


         A party’s failure to file written objections to the proposed findings, conclusions,

and recommendations in a Magistrate Judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the District Court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




3/3
